Case 1:19-cv-06597-PKC Document 15 Filed 10/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TINA CARR and YVETTE COLON, 19 Civ. 6597 (PKC)
Plaintiffs,
ae [PROPOSED]
against STIPULATION AND ORDER
OF VOLUNTARY DISMISSAL

ELISABETH DEVOS, in her official capacity as
Secretary of the U.S. Department of Education,

Defendant.

 

 

WHEREAS, on July 16, 2019, plaintiffs Tina Carr and Yvette Colon (collectively,
Plaintiffs”) brought this action pursuant to the Administrative Procedure Act, 5 U.S.C. § 701 et
seg., concerning certain student loans (the “Loans”) borrowed by Plaintiffs;

WHEREAS, during the pendency of this action, the Loans were modified by, or at the
request of, the Secretary, resulting in balances of $0.00 and thus no money owed by Plaintiffs, as
described in the October 2, 2019, Declaration of Cristin Bulman, attached as Exhibit A; therefore

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
the parties and their counsel, that:

1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)Gi), this action shall be and hereby is
dismissed with prejudice and without costs or attorney’s fees to either party.

2. This Stipulation may be filed with the Clerk of Court without further notice to
either party; and

3. This Stipulation may be signed in counterparts (including, without limitation, by
PDF or facsimile), each of which will be deemed and original and all of which will be taken

together and deemed one instrument.

— page | of 2—

 
Case 1:19-cv-06597-PKC Document 15 Filed 10/03/19 Page 2 of 2

New York, New York
October 3, 2019

NEW YORK LEGAL ASSISTANCE GROUP
Attorney for Plaintiffs

  

anielle Taranto
Jane Greengold Stevens
Shanna Tallarico

Jessica Ranucci

7 Hanover Sq.

New York, New York 10004
(212) 613-5000

Eileen M. Connor

Toby Merrill

Victoria Roytenberg

LEGAL SERVICES CENTER OF
HARVARD LAW SCHOOL

122 Boylston Street

Jamaica Plain, MA 02130

(617) 522-3003

SO ORDERED:

 

HON. P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

New York, New York
October -5_, 2019

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for Defendant

DLA

ANTHONY J. SUN

Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel. (212) 637-2810

~— page 2 of 2 —

 
